317 F.2d 355
Leonard ZANCA, Plaintiff-Appellant,v.Mr. Herman T. STICHMAN, President of Hudson & ManhattanCorporation, Hudson& Manhattan Rapid Tubes that isFormerly known as the Hudson &ManhattanRailroad Company,Defendant-Appellee.
No. 332, Docket 28091.
United States Court of Appeals Second Circuit.
Submitted April 24, 1963.Decided May 14, 1963.

Leonard Zanca, pro se.
L. Robert Driver, Jr., New York City (Eugene Louis Levy, New York City, of counsel), for appellee.
Before LUMBARD, Chief Judge, and SWAN and WATERMAN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant seeks reversal of an order of the United states District Court for the Southern District of New York granting summary judgment in favor of defendant-appellee.  Appellant, who alleges that he acquired his stock in 1955 or 1956, seeks collaterally to attack the plan of reorganization of Hudson and Manhattan Railroad Company on the ground that no provision was made therein for stockholders.  The order eliminating the interests of stockholders was affirmed by this court in Spitzer v. Stichman, 2 Cir., 278 F.2d 402 (1960), the plan of reorganization was directed to be consummated in the following year, and was consummated, as directed, as of midnight on December 31, 1961.


2
Examination of the record before this court in Spitzer v. Stichman, supra, indicates that notice informing the stockholders of the hearing on the proposed reorganization plan was mailed to stockholders of record on September 6, 1957, and, as a consequence, all stockholders are bound by our decision in that case.  See Young v. Higbee Co., 324 U.S. 204, 209, 65 S. Ct. 594, 89 L. Ed. 890 (1945).


3
We affirm the order below.